DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are currently pending in the application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 09/27/18. It is noted, however, that applicant has not filed a certified copy of the 102018007647.5 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
At 0008 line 8 “trough” should read --through--.
At 0037 line 15 “engine control unit 2” should read --engine control unit 10--.
Appropriate correction is required.

Claim Objections
Claims 1, 3 and 4 are objected to because of the following informalities:  
At claim 1 lines 14-15 “for setting the operating point of the internal combustion engine and for the SCR catalytic converter” should read --for setting the operating points of the internal combustion engine and the SCR catalytic converter--.
At claim 3 line 4 “overall system optimizer” should read --the overall system optimizer--.
At claim 4 line 2 “default values” should read --the default values--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “fed back values of the engine control unit” in line 3. It is unclear whether these are the same as the fed back values utilized by the overall system optimizer at claim 1 line 7. For examination purposes the limitation in claim 5 will be considered as --the fed back values of the engine--.
Claim 5 recites the limitation “fed back values of the SCR control unit” in line 4. It is unclear whether these are the same as the fed back values utilized by the overall system optimizer at claim 1 line 7. For examination purposes the limitation in claim 5 will be considered as --the fed back values of the SCR control unit--.

Claim Interpretation - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A thorough analysis of the eligibility of claim 1 under 35 U.S.C. 101 has been conducted. Claim 1 is considered eligible due to the following reasons:
Claim Interpretation:
The claim limitation “an overall system optimizer” is considered as a special-purpose computer (e.g. having the configuration according to Fig. 3).
The claim limitation “decisive values” is considered as set point values as best understood from the disclosure (i.a. 0034 lines 5-8).
Step 1: 		
Yes, the claim recites a series of steps and, therefore, is a process.
Step 2A Prong One:
(a)	Yes, the limitation “requesting an overall system quality measure” recites a step that under its broadest reasonable interpretation, covers performance of the limitation in the mind. The limitation “that is calculated by an overall system optimizer in accordance with fed back values of the engine control unit and fed back values of the SCR control unit” modifies the overall system quality measure and not the requesting step.
(b)	The limitation “changing default values for the engine control unit” recites a step that under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. the limitation does not recite updating default values stored in the engine control unit, i.e. the claim can be interpreted as requiring only that new default values are obtained).
(c)	The limitation “changing default values for the SCR control unit” recites a step that under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. the limitation does not recite updated default values stored in the SCR control unit, i.e. the claim can be interpreted as requiring only that new default values are obtained).

Step 2A Prong Two:
 (e)	The limitation “on the basis of the minimized overall system quality measure the overall system optimizer sets the default values for the engine control unit and the default values for the SCR control unit as decisive values for setting the operating point of the internal combustion engine and for the SCR catalytic converter” is interpreted as a recited step of the method. The setting the default values as decisive values (set point values) step is considered to not be capable of being performed in the human mind because it requires setting (updating) parameters stored on a special-purpose computer (the ECU and SCR control units). Furthermore, the limitation does not merely link the mental processes to a technical field, but instead adds a meaningful limitation in that it employs the information provided by the judicial exceptions to control the engine and SCR (i.e. by updating parameters stored on a special-purpose computer. Therefore, the claim is not directed to a judicial exception and qualifies as eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by DAHL (WO 2017/190760).
Regarding claim 1, DAHL discloses a method for model-based control and regulation of an internal combustion engine (101) with a Selective Catalytic Reduction (SCR) catalytic converter (one of ordinary skill would understand the reference to SCR at pg. 1 lines 29-30 and urea at pg. 15 line 24 and pg. 16 line 4 to imply that EAT 102 includes an SCR converter) in which an operating point of the internal combustion engine is predefined by an engine control unit (202)(operating point predefined by set point values, pg. 17 lines 1-4) and an operating point of the SCR catalytic converter is predefined by an SCR control unit (302)(operating point predefined by set point values, pg. 17 line 11), the method comprising the steps of:
requesting an overall system quality measure (quantity minimized in Eq. 1, pg. 6) that is calculated by an overall system optimizer (304) in accordance with fed back values of the engine control unit (pg. 16 lines 21-22) and fed back values of the SCR control unit (pg. 16 lines 22-27)(pg. 16 lines 29-32);
changing default values (set point values, pg. 17 line 3) for the engine control unit (304 sends set point values to 202, pg. 17 lines 1-4); and
changing default values (set point values, pg. 17 line 11) for the SCR control unit (304 sends set point values to 302, pg. 17 lines 10-13), the overall system optimizer minimizing the overall system quality measure (Eq. 1, pg. 6) for a prediction horizon (pg. 18 lines 7-9) with regard to operating costs (e.g. fuel and urea consumption, pg. 16 lines 2-5), and wherein on the basis of the minimized overall system quality measure (within MPC of 304, pg. 16 lines 30-32) the overall system optimizer sets the default values for the engine control unit (304 sends set point values to 202, pg. 17 lines 1-4) and the default values for the SCR control unit (304 sends set point values to 302, pg. 17 lines 10-13) as decisive values for setting the operating point of the internal combustion engine and for the SCR catalytic converter (as best understood in light of Applicant’s disclosure; set point values received from 304 by 202,302 are used to control actuators, i.a. pg. 9 lines 20-22, pg. 17 lines 11-13).
Regarding claim 7, DAHL discloses the method of claim 1.
DAHL further discloses wherein the operating costs are determined by way of a model-predictive control (MPC, pg. 16 lines 2-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DAHL (WO 2017/190760) in view of CAO (NPL, 2017).
Regarding claim 6, DAHL discloses the method of claim 1.
DAHL previously disclosed the overall system optimizer (304) minimizing the overall system quality measure (Eq. 1, pg. 6) with regard to operating costs (e.g. fuel and urea consumption, pg. 16 lines 2-5).

DAHL fails to provide further details on the algorithm or solver applied to solve the MPC optimization problem.
However, CAO suggests the Nelder-Mead method is suitable for solving MPC optimization problems (pg. 55 lines 5-7).
Lacking further guidance from DAHL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Nelder-Mead method suggested by CAO to solve the MPC optimization problem of DAHL to provide a functional a functional MPC solver to optimize fuel consumption of the engine and urea consumption of the exhaust after-treatment sytem.
DAHL as modified currently teaches wherein the operating costs are determined according to a Nelder-Mead method (operating costs are determined by 304 based on the MPC solved by the Nelder-Mead method).

Allowable Subject Matter
Claims 2-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747